[Cite as State ex rel. Quarterman v. Gaul, 2014-Ohio-1248.]




                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 100922


                             STATE OF OHIO EX REL.,
                              ALLEN QUARTERMAN
                                                               RELATOR

                                                     vs.

                                JUDGE DANIEL GAUL
                                                               RESPONDENT



                                           JUDGMENT:
                                           WRIT DENIED


                                           Writ of Mandamus
                                           Motion No. 472245
                                           Order No. 473142

        RELEASE DATE:               March 25, 2014
FOR RELATOR

Allen Quarterman, pro se
Inmate No. 642-873
P.O. Box 8107
Mansfield, OH 44901


ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor

BY: James E. Moss
Assistant County Prosecutor
The Justice Center, 9th Floor
1200 Ontario Street
Cleveland, OH 44113
EILEEN A. GALLAGHER, P.J.:

        {¶1} On January 22, 2014, the relator, Allen Quarterman, commenced this

mandamus action against the respondent, Judge Daniel Gaul, to compel the judge to rule

on a motion for jail-time credit that Quarterman filed on August 30, 2013, in the
                                                                                                  1
underlying case, State v. Quarterman, Cuyahoga C.P. No. CR-11-555106-A.

Quarterman asserts that he is entitled to an additional 62 days of jail-time credit for time

spent at the Community Assessment Treatment Center.                On February 12, 2014, the

respondent judge moved for summary judgment because of mootness and pleading

deficiencies.   Attached to the dispositive motion is a copy of a certified January 30, 2014

journal entry denying any jail-time credit for inpatient drug treatment but granting 142

days of jail-time credit in the underlying case.           Quarterman did not file a timely

response.    The journal entry establishes that Quarterman has received his requested relief

and the judge has fulfilled his duty to resolve the outstanding motion. This matter is

moot.

        {¶2} Relator also did not comply with R.C. 2969.25(C) that requires that an inmate

file a certified statement from his prison cashier setting forth the balance in his private

account for each of the preceding six months. This is sufficient reason to deny the

mandamus, deny indigency status and assess costs against the relator.             Hazel v. Knab,

        1
          In the underlying case, Quarterman pleaded guilty to burglary and domestic violence, and
the judge sentenced him to 18 months of community control sanctions. On July 3, 2013, the judge
sentenced him to 18 months at the Lorain Correctional Institution for violating those sanctions and
gave him 135 days of jail-time credit.
130 Ohio St.3d 22, 2011-Ohio-4608, 955 N.E.2d 378.

       {¶3} Accordingly, this court grants the respondent judge’s motion for summary

judgment and denies the application for a writ of mandamus. Relator to pay costs.

This court directs the clerk of court to serve all parties notice of this judgment and its date

of entry upon the journal as required by Civ.R. 58(B).




EILEEN A. GALLAGHER, PRESIDING JUDGE

EILEEN T. GALLAGHER, J., and
MELODY J. STEWART, J., CONCUR